

EXHIBIT 10.1


Wits Basin Precious Minerals Inc.
900 IDS Center
80 South 8th Street
Minneapolis MN 55402-8773


July 24, 2008


China Gold, LLC
Attn: C. Andrew Martin
7300 College Blvd., Suite 303
Overland Park, KS 66210
 

 
Re:
Extension of Maturity Dates relating to Notes issued pursuant to that certain
Convertible Notes Purchase Agreement dated April 10, 2007 by and between Wits
Basin Precious Minerals Inc. (“Wits Basin”) and China Gold, LLC (“China Gold”),
as amended by (i) that certain Amendment to Convertible Notes Purchase Agreement
dated June 19, 2007; (ii) by that certain Letter Agreement dated October 31,
2007 and (iii) by that certain Letter Agreement dated May 20, 2008.



 
Dear Andrew:
 
With respect to (i) that certain Convertible Note of Wits Basin dated April 10,
2007 issued in favor of China Gold in the principal amount of $3,000,000 (“Note
1”); (ii) that certain Convertible Note of Wits Basin dated May 7, 2007 issued
in favor of China Gold in the principal amount of $2,000,000 (“Note 2”); (iii)
that certain Convertible Note of Wits Basin dated July 19, 2007 issued in favor
of China Gold in the principal amount of $4,000,000 (“Note 3”); (iv) that
certain Convertible Note of Wits Basin dated July 7, 2007 issued in favor of
China Gold in the principal amount of $800,000 (“Note 4”; collectively with Note
1, Note 2 and Note 3, the “Notes”) and (v) that certain Letter Agreement dated
October 31, 2007, which extended the Maturity Date (as defined in each Note,
respectively) applicable to each Note from May 31, 2008 to July 14, 2008, this
letter is to confirm the agreement of Wits Basin and China Gold to further
extend the Maturity Date applicable to each Note from July 14, 2008 to September
12, 2008.
 
Except with respect to the specific amendments and letter agreements referenced
herein, the terms of the Notes shall continue to be in full force and effect as
set forth in the respective Notes. By execution of this letter, China Gold
represents that it has not sold or otherwise transferred its rights under the
Notes to any third party.
 
If the terms of this letter are consistent with your understanding, please
execute this letter on behalf of China Gold where provided below to confirm your
agreement, and return it to Wits Basin at 900 IDS Center, 80 South 8th Street,
Minneapolis Minnesota 55402-8773, Attention: Mark D. Dacko.
 

 
 

--------------------------------------------------------------------------------

 

China Gold, LLC
Attn: Andrew Martin
Page 2
July 24, 2008


 


 


 


 
If you have any questions, please feel free to contact me at (612) 349-5277.
Thank you.
 

   
Sincerely,
                     
/s/ Mark D. Dacko
   
Mark D. Dacko
   
Chief Financial Officer
                 
Agreed of the 24th day of July, 2008:
            
CHINA GOLD, LLC
   
By: Pioneer Holdings, LLC
   
Its: Manager
         
/s/ C. Andrew Martin
   
C. Andrew Martin, Manager
   


